MEMORANDUM **
Petitioners Reynaldo Arredondo-Quintero and Luz Maria Gutierrez-Arredondo petition this court for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reconsider or reopen and remand the BIA’s prior decision dated November 30, 2006.
To the extent petitioners seek review of the BIA’s denial of the motion to reconsider and to remand, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioners seek review of the BIA’s denial of the motion to reopen, respondent’s motion to dismiss this petition for lack of jurisdiction is granted. See Fernandez v. Gonzales, 439 F.3d 592 (9th Cir .2006).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.